Per Curiam,
The only defense set up at the trial was that of insanity, and *575all of the assignments of error pressed relate to the charge on that subject. The instruction in the charge was that the test of the appellant’s responsibility was his power to distinguish between right and wrong; that all the facts disclosed by the evidence were to be taken into consideration to determine his state of mind and to ascertain whether his act was intentional and premeditated, or whether it was the product of a diseased mind unable to distinguish between right and wrong. It is argued that in addition to the instructions given the jury should have told that, if the apoellant killed his wife while under the influence of a maniacal outburst, he should not be convicted, although he knew his act was unlawful and knew the difference between right and wrong.
The power to distinguish between right and wrong is not always the only test of responsibility, since this power may exist without the power of self-control. And there was some expert testimony to the effect that the appellant was suffering from a species of latent insanity, a characteristic manifestation of which is a sudden, irresistible, maniacal outburst of temporary duration. There was not, however, the slightest evidence that his conduct, at the time of the murder or at any time before or after, suggested a lack of control because of mental disease, or that his mind was dominated by an irresistible impulse. The facts are very clearly stated in the following extract from the opinion of the learned judge in refusing a new trial: “In the history of defendant’s life since he came to this country, particularly since he married the woman he killed, there was nothing to indicate that he was the subject of sudden maniacal outbursts. And his conduct during the whole of the day on which the homicide occurred shows that he was cool, rational and in full control of his acts. The evidence shows that he had been in the habit of locking his young wife in the house. On the morning of the day of the killing he went to his work as usual. About ten o’clock he was informed that his wife had left his house, and had gone to her sister’s house. He left his work then and walked home. He changed his clothes, took the revolver out of a bureau drawer, put it in his pocket and went to seek his wife. Finding her in her sister’s *576house he had an interview with her which lasted from a quarter to a half an hour. He tried to prevail on her to return home. She refused, giving as a reason that it was not safe for her; that he had beaten and abused her and had threatened to shoot her more than once. He then left and came back in the afternoon, when he had another interview with his wife similar in character to the first. At the end of this interview, when the sister had just stepped out of the door, he coolly took the revolver out of his pocket and shot his wife. He then went back to his own house and put the revolver in the pocket of another coat. He was soon arrested and his actions from that time until he reached the county jail were that of a person who knew full well what he had done and why he did it. There was not the slightest indication of a passionate outburst of any kind in his conduct, either at the morning interview, or at the afternoon interview, or immediately before or after the shooting or from that time until he was placed in jail.”
The instruction given was all that the facts developed at the trial called for. The appellant, however, had the advantage, in the answers to special requests for charge, of full and admittedly accurate instructions on the want of mental control.
The judgment of the court is affirmed, and the record is remitted to the court of oyer and terminer of Lackawanna county that the judgment may be carried into execution according to law.